Citation Nr: 1622583	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-41 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from February 1978 to July 1982.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is a recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2011, the Veteran presented sworn testimony during a personal hearing in Phoenix, Arizona, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an April 2013 Board decision, the claim was remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a July 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Management of the Veteran's diabetes mellitus, type II, requires insulin and restricted diet; however, it does not also require regulation of activities.

2.  The Veteran's diabetes mellitus, type II, does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.119, Diagnostic Code (DC) 7914 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim, and assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A pre-decisional notice letter dated in February 2008 complied with VA's duty to notify the Veteran.  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.

Pursuant to the April 2013 Board Remand, the Veteran was afforded a VA examination in May 2013 with respect to the pending claim.  The report provided by the VA examiner reflect that she thoroughly reviewed the Veteran's past medical history, performed an appropriate physical examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the May 2013 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's diabetes mellitus, type II, is evaluated pursuant to 38 C.F.R. § 4.119, DC 7913.  Under this criteria, diabetes mellitus requiring more than once-daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, DC 7913.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.  The Board notes that the term "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  Id. at Note (1).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, DC 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) and also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 7913, with reference to other diagnostic codes as required by the diagnostic criteria set forth therein.

Here, the Veteran contends that his diabetes mellitus, type II, is more severe than is indicated by the assigned 20 percent rating.  For reasons explained in greater detail below, the Board finds that the pertinent medical findings, as shown in the examinations and medical treatment conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

VA treatment records dated in November 2006 indicated that the Veteran was unable to exercise secondary to increased back pain; as such, he gained weight.  A VA treatment record dated in October 2007 noted that the Veteran is now prescribed insulin for diabetes.

In February 2008, the Veteran was afforded a VA examination at which time he reported that his diabetes symptoms are managed with insulin injections twice per day.  The Veteran did not report any episodes of hypoglycemia or ketoacidosis.  He reported that he maintains a "special diet" due to his diabetes.  The Veteran denied any history of hospitalizations or surgery associated with diabetes.  He is not restricted in his ability to perform strenuous activity.  The examiner noted that the Veteran's diabetes has no significant effects on his occupation or usual daily activities.

A VA treatment record dated February 2008 noted that "[s]ince starting Insulin five months ago, [the Veteran] gained over twenty pounds."

In his July 2008 notice of disagreement (NOD), the Veteran reported that he now tires easily and finds himself falling asleep after any activity.  He related these symptoms to his service-connected diabetes mellitus.

VA treatment records dated April 2010 noted that the Veteran was struggling with his dietary requirements.  The Veteran's treatment provider encouraged him to increase carbohydrate intake and consistency.  The Veteran was also encouraged to increase his physical activity, as tolerated.

The Veteran was afforded another VA examination in May 2010 at which time the examiner noted that the Veteran's diabetes was managed with insulin injections.  The Veteran did not require regulation of activities as part of medical management of diabetes.  He reported that he did not visit his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  He had had no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions over the past twelve months.  The Veteran had had no progressive unintentional weight loss attributable to diabetes mellitus.  The examiner reported that the Veteran's diabetes did not have an effect on his occupational functioning or daily activities.

Private treatment records dated in May 2010 showed that paramedics were called to the Veteran's home to treat him for an episode of hypoglycemia.  The Veteran was stabilized by the paramedics and did not require hospitalization.  VA treatment records dated in May 2010 noted the Veteran's treatment by paramedics earlier in the month.  The treatment provider reported that the Veteran had a disordered eating pattern, as evidenced by hypoglycemia/hyperglycemia.  His weight had increased by approximately five pounds since his last appointment.

At the March 2011 Board hearing, the Veteran described the May 2010 hypoglycemic episode.  See the March 2011 Board hearing transcript, pgs. 4-5.  The Veteran reported that his activities had decreased.  Specifically, he stated that he used to be active, but his activity level had decreased after back surgery.  Id. at pg. 8.  He reported that he had been advised not to participate in strenuous activities as a result of his back disability.  Id. at pg. 9.

VA treatment records dated December 2012 noted that the Veteran was doing well with his diet.  He reported that he remains pretty active with his grandson around and bowls regularly.

Pursuant to the April 2013 Board remand, the Veteran was afforded a VA examination in May 2013 to address the severity of his service-connected diabetes mellitus.  He reported that his diabetes mellitus was treated with prescribed insulin.  The Veteran did not require regulation of activities as part of medical management of diabetes.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice per month.  He had had no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions over the past twelve months.  The Veteran had had no progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  The examiner reported that the Veteran's diabetes mellitus did impact his ability to work.  Specifically, the examiner indicated that the Veteran "would be unable to operate heavy machinery or work in high places due to potential for hypoglycemia while taking multiple injections per day."

Accordingly, the medical evidence of record demonstrates that the Veteran requires insulin injections and a restricted diet.  Crucially, the February 2008, May 2010, and May 2013 VA examiners specifically indicated that the Veteran's activities are not limited for medical management of his diabetes mellitus.  See Camacho, supra. at 365.  The Veteran's representative has contended that the May 2013 occupational restrictions described by the May 2013 VA examiner correlate to 'regulation of activities' as is required for a 40 percent rating under DC 7913.  See the Appellant's Post-Remand Brief dated November 2015.  However, as described above, the term "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  The May 2013 VA examiner did not indicate that the Veteran's diabetes necessitated avoidance of strenuous occupational activities; rather, the examiner advised that the Veteran should not engage in the operation of heavy machinery or work in high places due to the potential for episodes of hypoglycemia.  As such, the medical evidence of record does not support a finding that the Veteran's diabetes mellitus requires regulation of activities for the management of his symptoms.

The Board recognizes that VA examination and treatment records document complications of diabetes mellitus including nephropathy, peripheral neuropathy of the upper and lower extremities, hypertension, and erectile dysfunction.  However, the Veteran is separately service-connected for these disabilities.  The Veteran has no symptoms identified as complications of diabetes mellitus, for which he is not currently service-connected.

In sum, the Board finds that the preponderance of the evidence is against a disability rating in excess of the 20 percent rating presently assigned for diabetes mellitus.  As explained in detail above, while the use of insulin and a restricted diet is shown, the evidence does not support a finding that the Veteran's diabetes mellitus is manifested by a regulation of his recreational and occupational activities by a physician.  Moreover, while he is shown to have episodes of hypoglycemia including one necessitating treatment by paramedics, he has never been hospitalized for such.  For these reasons, there is no basis upon which to assign an increased disability rating for his diabetes mellitus.  Therefore, the Board finds that no basis exists for the assignment of a rating in excess of 20 percent for diabetes mellitus under DC 7913.

III.  Additional considerations

Additionally, the Board finds that the Veteran's diabetes mellitus, type II, does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular rating under DC 7913 is adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not suggested that his diabetes mellitus precludes his employment.  As noted above, while the May 2013 VA examiner indicated that the diabetes mellitus has some impact on the Veteran's employability, there is no indication that the Veteran is unable to maintain employment.   Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.




ORDER

Entitlement to an increased rating for diabetes mellitus, type II, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


